106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Frederick NEWPORT, Appellant,v.UNITED STATES DEPARTMENT OF LABOR;  Robert Myer;  LesleyElliott;  Ricardo Martinez;  Veterans Employment andTraining Service;  Office of Federal Contract CompliancePrograms;  Solicitor of Labor;  Department of Justice;  U.S.Attorneys, Appellees.
No. 95-2434WM
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 21, 1997.Filed Jan. 27, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
James Frederick Newport appeals the district court's orders disposing of his Privacy Act and Freedom of Information Act claims, denying his motion to compel the United States Attorney General to appear as his counsel, and granting defendants' motion to stay discovery.  Having carefully reviewed the record and the parties' submissions, we conclude Newport is not entitled to relief.  We affirm the district court without further discussion.  See 8th Cir.  R. 47B.